Citation Nr: 1456211	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post cerebrovascular accident with left hemiparesis, right carotid artery stenosis.

2.  Entitlement to a compensable rating for service-connected hypertension.

3.  Entitlement to a temporary total rating due to hospitalization pursuant to 38 C.F.R. § 4.29 (2013).


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 7, 1970 to May 20, 1970.

These matters come to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for status post cerebrovascular accident with left hemiparesis, right carotid artery stenosis; denied entitlement to a compensable rating for hypertension; and, denied entitlement to a temporary total rating due to hospitalization pursuant to 38 C.F.R. § 4.29.  A notice of disagreement was filed in August 2010, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.

The issue of entitlement to service connection for hip fracture has been raised by the record in a June 2014 submission from the Veteran's attorney; but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Per the Veteran, he was hospitalized at Baptist Hospital on September 23, 2008, and was then transferred to the Miami, Florida VA Medical Center (VAMC).  The Virtual folder only contains VAMC records dated on November 20, 2008 and February 6, 2009.  The February 6, 2009 record reflects that he was discharged after being hospitalized at the Miami VAMC from October 29, 2008 to February 6, 2009.  Records from the VAMC must be obtained for the period from September 23, 2008.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Status post cerebrovascular accident with left hemiparesis, right carotid artery stenosis

The Veteran asserts that his cerebrovascular accident was caused or aggravated by his service-connected hypertension.  38 C.F.R. § 3.310.

In April 2009, the Veteran underwent a VA examination.  The nurse practitioner examiner opined that he had an ischemic stroke as a result of right carotid artery stenosis and not due to hypertension.  No rationale was provided for the negative etiological opinion.

In July 2011, a private registered nurse indicated that the Veteran suffered from hypertension since 1970.  Hypertension was noted as being a major contributing cause of strokes.  Hypertension causes plaque to build up in the arteries (atherosclerosis) which causes the carotid arteries to narrow (carotid artery stenosis) increasing the risk of ischemic stroke.  The registered nurse noted agreement with the VA examiner's assessment of the Veteran's stroke being ischemic in nature.  A CT angiogram in December 2008 showed critical stenosis of the right carotid bulb with distal hypoperfusion.  

The registered nurse also noted agreement with the examiner's opinion that the Veteran's ischemic stroke was the result of carotid artery stenosis; however, the Veteran s hypertension was deemed related to his carotid artery stenosis and stroke.  The Veteran's long-standing hypertension was a major risk factor for carotid artery stenosis and stroke.  The registered nurse opined that it was more likely than not the Veteran's long-standing history of hypertension damaged his carotid arteries which caused carotid artery stenosis, resulting in an ischemic stroke.

In January 2012, the RO requested that a qualified cardiologist and/or neurologist provide an etiological opinion.  In January 2012, a VA nurse practitioner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner stated that the Veteran had a history of right ICA occlusion and right MCA ischemic stroke.  The mechanism of stroke was large vessel occlusion (large vessel atherosclerosis versus cardioembolism to the right ICA) most likely caused from long term atherosclerosis and/or clot formation.  The CTA showed 99 percent carotid stenosis.  Carotid angiogram indicated subtotal occlusion of the right ICA with retrograde flow filling the right ICA left to right crossfilling of the anterior cerebral via the anterior communicating artery.  The examiner stated that the Veteran had many risk factors including PFO hyperlipidemia and a family history (father) of stroke which may have contributed.  The examiner opined that the Veteran's CVA/stroke was due to his right carotid artery stenosis condition, which was not caused by or aggravated by his service-connected hypertension.  Such opinion, however, was not proffered by a cardiologist or neurologist.  

Moreover, in May 2014 a private medical doctor proffered an opinion that the Veteran's stroke was the result of his service-connected hypertension.   The doctor noted that it has been submitted that his CVA is actually the result of carotid artery stenosis.  However, based on common medical knowledge as discussed in enclosed articles, carotid artery stenosis is caused by hypertension.  Accordingly, it is unquestionable that the hypertension is the cause of the CVA.  The medical doctor submitted medical treatises in support of the opinion.

Given the wide spectrum of responses received, and given that none of the opinion writers specializes in cardiology, an opinion should be sought by a VA neurologist and cardiologist as to the etiology of the Veteran's CVA.  

Hypertension

In April 2009, the Veteran underwent a VA examination to assess the severity of his hypertension.  His blood pressure reading was 139/67 and it was indicated that he required continuous medication to control his hypertension.  

The Veteran's hypertension has not been assessed since April 2009, thus he should be afforded a VA examination to assess the severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Temporary total rating

The Veteran claims a temporary total rating pursuant to § 4.29 due to hospitalization as a result of his cerebrovascular accident and hip fracture.  This issue is inextricably intertwined with the status post cerebrovascular issue being remanded, and thus the Board will defer consideration of the appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder treatment records from the Miami VAMC for the period from September 23, 2008.  

2.  Request that a VA cardiologist and neurologist review the Virtual folder to assess the etiology of his cerebrovascular accident.  The examiner should respond to the following:
      
a) Is cerebrovascular accident with left hemiparesis, right carotid artery stenosis, at least as likely as not (a 50 percent or higher degree of probability) proximately due to hypertension?  

b) Is cerebrovascular accident with left hemiparesis, right carotid artery stenosis, at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by hypertension?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, he or she should indicate such in your report and explain why an opinion cannot be offered.

An examination should be scheduled only if deemed necessary by the VA examiners.

3.  The Veteran should be afforded a VA examination with a physician with appropriate expertise to address the current severity of his hypertension.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  The examiner should measure the Veteran's diastolic and systolic pressure, and also discuss the Veteran's need for medication to control his hypertension.  The examiner should also provide an opinion on whether the Veteran's hypertension affects his ability to secure and follow a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

4.  If any of the issues on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



